Name: Commission Regulation (EC) No 1938/97 of 3 October 1997 amending Regulation (EC) No 2511/96 laying down, for 1997, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 160 to 300 kilograms and originating in certain third countries
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 4 . 10 . 97 EN Official Journal of the European Communities L 272/21 COMMISSION REGULATION (EC) No 1938/97 of 3 October 1997 amending Regulation (EC) No 2511 /96 laying down, for 1997 , certain detailed rules for the application of a tariff quota for live bovine animals weighing from 160 to 300 kilograms and originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, has not yet been issued pursuant to the said Regulation or for which a licence was issued on or after 1 July 1997 but has not yet been used; Whereas Protocol 4 to the Europe Agreements and Protocol 3 to the Free Trade Agreements have been amended; whereas the new Protocols provide that the proof of origin of animals imported into the Community may be established by means of a declaration by the exporter, under certain conditions, or by presentation of an EUR.l movement certificate; whereas, therefore, the provisions of Regulation (EC) No 2511 /96 concerning the release for free circulation of imported animals should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions ('), as last amended by Regulation (EC) No 1 5951971}), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EC) No 1926/96 of 7 October 1996 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the agreements on free trade and trade-related matters with Estonia, Latvia and Lithu ­ ania, to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotiations (3), and in particular Article 5 thereof, Article 1 Regulation (EC) No 2511 /96 is hereby amended as follows: 1 . in the title , ' 160 ' is replaced by '80 '; 2 . Article 1 ( 1 ) is replaced by the following: ' 1 . Pursuant to the tariff quotas provided for in Regulations (EC) No 3066/95 and (EC) No 1926/96, 1 53 000 head of live bovine animals falling within CN code 0102 90 21 , 0102 90 29 , 0102 90 41 or 0102 90 49 and originating in the third countries listed in Annex II may be imported in 1997 in accordance with this Regulation .'; 3 . Article 7 is replaced by the following: 'Article 7 Live animals shall benefit from the duties referred to in Article 1 on presentation of either an EUR.l move ­ ment certificate issued by the exporting country in accordance with Protocol 4 to the Europe Agreements and Protocol 3 to the Free Trade Agreements or a declaration by the exporter in accordance with the said Protocols .' Whereas Regulation (EC) No 3066/95 provides in its Annexes for the opening, from 1 July 1997, of an annual tariff quota for 1 53 000 live bovine animals weighing from 80 to 300 kilograms and originating in Hungary, Poland, the Czech Republic, Slovakia, Romania , Bulgaria, Estonia, Latvia and Lithuania; whereas Commission Regu ­ lation (EC) No 2511 /96 of 23 December 1996 laying down, for 1997, certain detailed rules for the application of a tariff quota for live bovine animals weighing from 160 to 300 kilograms and originating in certain third countries (4) lays down detailed rules for the importation of the same number of animals originating in the same third countries but weighing from 160 to 300 kilograms; whereas, therefore , the lower weight limit should be adjusted for those animals for which an import licence (') OJ L 328 , 30 . 12 . 1995, p . 31 . 2 OJ L 216, 8 . 8 . 1997, p . 1 . (  ') OJ L 254, 8 . 10 . 1996, p . 1 . 4) OJ L 345, 31 . 12 . 1996, p . 21 . L 272/22 HEN Official Journal of the European Communities 4. 10 . 97 Article 2 For unused import licences issued from 1 July 1997 pursuant to Regulation (EC) No 2511 /96, Member States must, at the request of the importer and on presentation of the original import licence, amend the details given on the licence in accordance with Article 1 of this Regula ­ tion . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997 . For the Commission Franz FISCHLER Member of the Commission